United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1028
                                   ___________

Cindy J. Cook,                           *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Anthony A. Petrocchi; Anthony A.         *
Petrocchi, P.C.,                         *      [UNPUBLISHED]
                                         *
             Defendants - Appellees.     *
                                    ___________

                             Submitted: November 14, 2011
                                Filed: January 9, 2012
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.


       Cindy J. Cook appeals the district court’s1 dismissal of her complaint alleging
violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692e. In
2007, Cook obtained a mortgage loan. Real Time Resolutions (RTR) was the loan
servicer. In August 2009 – and again in March 2010 – attorney Anthony A. Petrocchi
wrote Cook for his client, RTR, stating that RTR had tried to contact her to collect


      1
        The Honorable Ann D . Montgomery, United States District Judge for the
District of Minnesota.
payment on the mortgage and that failure to respond to the letters “may result in RTR
filing legal action” against her. Cook sued, alleging the letters violated the FDCPA.
The district court dismissed Cook’s complaint for failure to state a claim under
Federal Rule of Civil Procedure 12(b)(6) and Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
(2009).

       We review de novo a district court’s dismissal under Rule 12(b)(6). See Van
Zee v. Hanson, 630 F.3d 1126, 1128 (8th Cir. 2011) (citing Gregory v. Dillard’s, Inc.,
565 F.3d 464, 472 (8th Cir. 2009) (en banc)). Having reviewed the record and
considered Cook’s arguments, we affirm on the basis of the analysis set forth in the
district court’s thorough memorandum opinion and order. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-